

116 S3357 IS: WIC Enrollment Collaboration Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3357IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Child Nutrition Act of 1966 to enhance State efforts to cross-enroll participants to improve nutritional outcomes for pregnant women, postpartum women, and young children, and for other purposes. 1.Short titleThis Act may be cited as the WIC Enrollment Collaboration Act of 2020.2.State efforts to enhance cross-enrollment to improve nutritional outcomes for pregnant and postpartum women and young children(a)In generalSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended by adding at the end the following:(r)State efforts To enhance cross-Enrollment To improve nutritional outcomes for pregnant and postpartum women and young children(1)DefinitionsIn this subsection:(A)Eligible woman and childThe term eligible woman and child means an individual that is any of the following:(i)A pregnant woman.(ii)A woman not more than 1 year postpartum.(iii)An infant.(iv)A child. (B)Medicaid benefitsThe term Medicaid benefits means items and services provided under the Medicaid program.(C)Medicaid programThe term Medicaid program means the program of medical assistance under a State plan established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(D)Special supplemental nutrition programThe term special supplemental nutrition program means the special supplemental nutrition program for women, infants, and children established by this section.(E)Supplemental nutrition assistance programThe term supplemental nutrition assistance program means the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(2)Report on cross-enrollment(A)In generalNot later than April 30, 2022, and April 30 of each year thereafter, the Secretary shall gather the data and conduct the analyses necessary to submit to the Committees on Agriculture, Nutrition, and Forestry and Finance of the Senate and the Committees on Agriculture, Education and Labor, and Energy and Commerce of the House of Representatives a report that measures and describes the extent to which eligible women and children receiving benefits under the supplemental nutrition assistance program or Medicaid benefits are certified to participate in the special supplemental nutrition program.(B)Specific measuresEach report under subparagraph (A) shall include, for each State and each category of individual described in clauses (i) through (iv) of paragraph (1)(A)— (i)the average monthly number of eligible women and children that received benefits under the supplemental nutrition assistance program in the preceding year;(ii)the average monthly number of eligible women and children that received Medicaid benefits in the preceding year and the income of which was less than the limit described in subsection (d)(2)(A)(i); and(iii)the percentage of the eligible women and children—(I)described in clause (i) that were certified to receive benefits under the special supplemental nutrition program in the preceding year; and(II)described in clause (ii) that were certified to receive benefits under the special supplemental nutrition program in the preceding year.(C)Cross-enrollment gainsBeginning with the second report submitted under subparagraph (A), each report submitted under that subparagraph shall identify each State in which a percentage described in subclause (I) or (II) of subparagraph (B)(iii) increased by 5 percentage points from the previous year. (D)Best practicesEach report under subparagraph (A) shall include a description of best practices to facilitate certification under the special supplemental nutrition program of eligible women and children that receive benefits under the supplemental nutrition assistance program or Medicaid benefits.(E)FundingOf the funds authorized to be appropriated under subsection (g)(1)(A), the Secretary shall use $2,000,000 to carry out this paragraph, to remain available until expended, of which not less than $500,000 shall be used to support State provision of data under paragraph (7)(A), to remain available until expended.(3)Cross-enrollment plans; grants(A)Cross-enrollment plansNot later than April 20, 2023, and April 30 of each year thereafter, each State shall submit to the Secretary, and implement on approval of the Secretary, an annual cross-enrollment plan that includes—(i)goals for increasing each percentage described in paragraph (2)(B)(iii);(ii)measures to be carried out by the State to achieve those goals, including by making improvements or modifications to information systems, data matching, or enhancing referrals; and(iii)a timeline for the State to implement the measures described in clause (ii).(B)Cross-enrollment grants(i)In generalThe Secretary shall award competitive grants to States (including State agencies that administer the supplemental nutrition assistance program, the Medicaid program, or the special supplemental nutrition program in the State) to implement the cross-enrollment plan described in subparagraph (A) of the State or to increase any percentage described in paragraph (2)(B)(iii).(ii)Use of fundsA State shall use grant funds awarded under clause (i) to pay costs relating to implementing the cross-enrollment plan of the State or increasing any percentage described in paragraph (2)(B)(iii), including the cost of—(I)making technology improvements;(II)analyzing data relating to cross-enrollment in the supplemental nutrition assistance program, the Medicaid program, and the special supplemental nutrition program;(III)providing training or technical assistance to local agencies;(IV)sharing information among State administrators of the supplemental nutrition assistance program, the Medicaid program, and the special supplemental nutrition program;(V)establishing more robust referrals; and(VI)conducting targeted outreach to potential recipients of benefits under the special supplemental nutrition program.(iii)ReportNot later than December 31, 2024, the Secretary shall submit to the Committees on Agriculture, Nutrition, and Forestry and Finance of the Senate and the Committees on Agriculture, Education and Labor, and Energy and Commerce of the House of Representatives a report that describes the results of the use of grant funds under this subparagraph. (iv)FundingOf the funds authorized to be appropriated under subsection (g)(1)(A) for fiscal year 2021, the Secretary shall use $15,000,000 to carry out this subparagraph, to remain available until expended, of which not more than 10 percent shall be used for administrative costs.(v)Technical assistanceThe Secretary shall provide, on request, technical assistance to a State or State agency that seeks to apply for a grant described in clause (i).(4)Technical and other assistance(A)In generalThe Secretary shall provide technical or training assistance to a State or State agency, as applicable, receiving a grant under paragraph (3)(B), and other States, as appropriate, to increase any percentage described in paragraph (2)(B)(iii).(B)Other assistanceThe Secretary may—(i)disseminate to States and relevant State agencies the best practices described in paragraph (2)(D);(ii)assess the effectiveness of the efforts of the State or State agency to increase the percentage described in subparagraph (A);(iii)assist State agencies in developing a cross-enrollment plan described in paragraph (3)(A); and(iv)conduct any other activity to facilitate certification under the special supplemental nutrition program of eligible women and children that receive benefits under the supplemental nutrition assistance program or Medicaid benefits, as determined by the Secretary.(C)FundingOf the funds authorized to be appropriated under subsection (g)(1)(A), the Secretary shall use $2,000,000 to carry out this paragraph, to remain available until expended.(5)Referrals of eligible women and children(A)In generalEach State that administers the supplemental nutrition assistance program or Medicaid program shall—(i)identify individuals who—(I)(aa)apply or reapply for benefits under the supplemental nutrition assistance program or Medicaid benefits, as applicable; and(bb)are certified to receive benefits under the special supplemental nutrition program at the time of application or reapplication; and(II)(aa)apply or reapply for benefits under the supplemental nutrition assistance program or Medicaid benefits, as applicable; and(bb)are not certified to receive benefits under the special supplemental nutrition program at the time of application or reapplication under subparagraph (A); and(ii)develop a policy to refer to the special supplemental nutrition program all eligible women and children identified under clause (i)(II).(B)ReportNot later than December 31, 2021, and each year thereafter, each State described in subparagraph (A) shall report to the Secretary—(i)the number of individuals identified under subclauses (I) and (II) of subparagraph (A)(i); and(ii)the number and type of referrals made to the special supplemental nutrition program under a policy developed under subparagraph (A)(ii).(6)Study on the importance of meeting the nutritional needs of pregnant women and young children(A)In generalNot later than December 31, 2021, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committees on Agriculture and Education and Labor of the House of Representatives a report that describes—(i)the importance of adequate and sound nutrition during pregnancy, the postpartum period, and early childhood to birth outcomes, child development, ongoing health, and economic stability;(ii)the manner in which the special supplemental nutrition program works in combination with the supplemental nutrition assistance program and the Medicaid program to support adequate and sound nutrition for eligible women and children that receive benefits under those programs;(iii)research findings on the short- and long-term outcomes associated with receiving benefits under the programs described in clause (ii) during pregnancy and early childhood years; and(iv)recommendations on how the supplemental nutrition assistance program, the Medicaid program, and the special supplemental nutrition program can more effectively ensure that recipients of benefits under the supplemental nutrition assistance program or Medicaid benefits that are also eligible for benefits under the special supplemental nutrition program can be certified more expeditiously during the critical developmental periods of pregnancy and early childhood.(B)FundingOf the funds authorized to be appropriated under subsection (g)(1)(A) for fiscal year 2021, the Secretary shall use $2,000,000 to carry out this paragraph, to remain available until expended.(7)Data from States(A)In generalEach State shall provide to the Secretary any data necessary to conduct the analyses for each report and study required under this subsection.(B)ConfidentialityAll data provided to the Secretary under subparagraph (A) shall be—(i)used only to enroll individuals in the special supplemental nutrition program; and (ii)subject to the confidentiality provisions described in section 246.26(d) of title 7, Code of Federal Regulations (or successor regulations).(C)Technical assistanceThe Secretary shall provide, on request, technical or training assistance to a State relating to data governance of information required to be provided to the Secretary under subparagraph (A)..(b)Food and nutrition actSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the end the following:(y)State efforts To enhance cross-Enrollment To improve the nutritional status of pregnant and postpartum women and young childrenA State agency shall—(1)(A)identify women and children applying or reapplying for benefits under the supplemental nutrition assistance program under this Act who are certified to receive benefits under the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(B)develop a policy to refer to the special supplemental nutrition program described in subparagraph (A) women and children applying or reapplying for benefits under the supplemental nutrition assistance program under this Act who are eligible but not certified to receive benefits under that special supplemental nutrition program; and(C)not later than December 31, 2021, and each year thereafter, report to the Secretary the number and type of referrals made under the policy developed under subparagraph (B);(2)coordinate with a State agency that administers the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) to obtain cross-enrollment grants under subsection (r)(3)(B) of that section; and(3)provide to the Secretary the data necessary to conduct the analyses for each report and study required under subsection (r) of section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786)..(c)Social Security ActSection 1902(a)(11)(C) of the Social Security Act (42 U.S.C. 1396a(a)(11)(C)) is amended—(1)by striking title and all that follows through with and inserting title with; and(2)by inserting after 1966 the following: “, including—(i)providing information and education on pediatric vaccinations and the delivery of immunization services;(ii)(I)identifying women and children applying or reapplying for benefits under this title who are certified to receive benefits under the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(II)developing a policy to refer to the special supplemental nutrition program described in subclause (I) women and children applying or reapplying for benefits under this title who are eligible but not certified to receive benefits under that special supplemental nutrition program; and(III)not later than December 31, 2021, and each year thereafter, reporting to the Secretary the number and type of referrals made under the policy developed under subclause (II); (iii)obtaining cross-enrollment grants under subsection (r)(3)(B) of section 17 of that Act; and(iv)providing to the Secretary of Agriculture the data necessary to conduct the analyses for each report and study required under subsection (r) of that section.